Motion, pursuant to CPL 460.30, for extension of time to move for permission to appeal from order of Schenectady County Court dated October 30, 1996 and, pursuant to CPL 460.15, for permission to appeal to this Court from such order.
Upon the papers filed in support of the motion, and no papers having been filed in opposition thereto, it is
Ordered that the motion, pursuant to CPL 460.30, for extension of time to move for permission to appeal is denied as un*727necessary. Inasmuch as the People have failed to provide this Court with an affidavit of service indicating that defendant was served with a copy of County Court’s order, the time to move for permission to appeal therefrom has not begun to run (see, CPL 460.10 [4] [a]; People v Smiley, 225 AD2d 1097). It is further
Ordered that the motion, pursuant to CPL 460.15, for permission to appeal to this Court is referred to Presiding Justice Cardona, who makes the following decision: Motion denied.
Cardona, P. J., Mikoll, Mercure, Crew III and White, JJ., concur.